DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (GB 2358855 A).
Regarding claims 1, 3, and 13, McDonald teaches a carton opening arrangement comprising a body including a sidewall (12) and at least one top flap (20) for at least 
Regarding claim 2, McDonald discloses a box wherein the perforations are, as a group, positioned in a laterally central position in the sidewall (see Fig. 1).
Regarding claims 8, 10, and 12, McDonald discloses a box wherein the lower perforation, first side perforation, and second side perforation define a removable flap (42) therebetween.
Regarding claims 4, 6-7, and 9, McDonald discloses a box wherein the removable flap has a triangular shape (Page 4 lines 20-31).  Examiner an upper portion of the diamond shape to have a triangular profile.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald.
	Regarding claims 5 and 11, McDonald discloses the claimed invention except for the perforations having a length of at least 1.5 inches; and the distance between the opening and the removable flap being at least 1.0 inch.  However, it would have been an obvious matter of design choice to have the opening and perforations of those dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
10.	Applicant’s arguments, see Pages 8-12, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1-4, 6-10, and 12-13 under USC 102(a)(1)—in view of Van Den Broeck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--McDonald.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734